Citation Nr: 1001903	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical treatment incurred on February 21, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Medical Center in Togus, Maine.  In 
December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The Board notes 
that by correspondence received in December 2009 the 
Veteran's attorney, in essence, requested permission to 
withdraw from representation.  At his December 2009 hearing 
the Veteran expressed his desire to continue without 
representation.  The Board finds the Veteran's statements are 
sufficient to revoke the representation of his attorney.  
38 C.F.R. §§ 20.607, 20.608 (2009).


FINDING OF FACT

There was no prior VA authorization for the Veteran's private 
medical treatment on February 21, 2007, and the treatment is 
not shown to have been provided as a result of a medical 
emergency.


CONCLUSION OF LAW

VA reimbursement or payment of unauthorized private medical 
expenses incurred on February 21, 2007, is not warranted.  
38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.120, 17.1002, 17.1005 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
providing that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
The Veteran was adequately notified of the information 
necessary to substantiate his claim in June 2007.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 
(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-
connected disability; 
(2) For nonservice-connected 
disabilities associated with and held 
to be aggravating an adjudicated 
service-connected disability; 
(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside of the States, Territories, 
and possessions of the United State, 
the District of Columbia, and the 
Commonwealth of Puerto Rico);
(4) For any illness, injury or dental 
condition in the case of a veteran 
who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in §17.48(j); 
and 

(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and  

(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009). 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995)); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that although a claimant 
was eligible for VA hospital care under 38 U.S.C.A. § 1710, 
there were no provisions under that section to allow for 
reimbursement of medical expenses incurred at a non-VA 
facility.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing 
Malone, 10 Vet. App. at 543).  It was also noted that 
payments from the Federal Treasury must be authorized by 
statute, and that government employees may not make 
obligations which were beyond the scope authorized by 
statute.  Id. (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. 
Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  

VA law provides that payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002 & Supp. 2009) and 38 C.F.R. §§ 17.1000-1008 (2009).  To 
be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).

Reimbursement or payment for emergency treatment may be made 
only for the period from the beginning of the initial 
evaluation treatment until such time as the veteran could be 
safely discharged or transferred to a VA facility or other 
Federal facility.  For purposes of payment under 38 U.S.C. 
§ 1725, VA deems it safe for the veteran to be transferred 
once the veteran has become stabilized.  38 C.F.R. 
§ 17.1005(b) (2009).

In this case, private hospital records show the Veteran 
received treatment for hemorrhoids on February 21, 2007.  An 
emergency physician record noted the Veteran complained of 
rectal bleeding and pain of two days duration.  Current 
symptoms included rectal bleeding and it was noted that he 
had rectal pain over one day that was "now better."  A 
physical examination revealed he was alert and in no apparent 
distress.  A rectal examination revealed internal hemorrhoids 
by anoscopy without active bleeding.  The report noted the 
Veteran was discharged to his home in an improved condition.  

VA records show that at the time the non-VA medical treatment 
was provided in this case the Veteran had adjudicated 
service-connected disabilities including inflammation of the 
sciatic nerve, degenerative arthritis of the spine, tinnitus, 
diseases of keratinization, and impaired hearing.  His 
combined service-connected disability rating was 40 percent.  
A June 2007 VA medical opinion found the treatment provided 
was non-emergent.  VA records show that the Togus VA Medical 
Center emergency department was approximately 88 miles from 
the Veteran's place of residence at the time of the treatment 
at issue and was feasibly available.  

In correspondence to his congressional representative dated 
in June 2007 the Veteran expressed disagreement with the 
denial of his claim.  He asserted that the treatment provided 
was an emergency because he had been bleeding for five days.  
In his substantive appeal he stated he had been informed that 
he could receive treatment at a local hospital if a VA 
Medical Center was too far away.  He reported that he visited 
his family in Maine every year and that the closest VA 
Medical Center was an hour and half from their home.  He 
stated that most of the time during those visits he did not 
have access to an automobile.  At his hearing he stated that 
the Sacco, Maine, VA Outpatient Treatment Center had been 
closed on the date of his treatment, February 21, 2007, 
because it was a Sunday and that he believed he needed 
immediate medical attention because he had experienced 
increased bleeding over two to three days.  He stated he had 
gotten weak from blood loss, but he admitted that he had not 
attempted to contact VA prior to reporting to the private 
medical facility.  He reported that he normally received 
treatment at VA medical facilities in Chicago, Illinois, and 
that the Sacco VA Outpatient Treatment Center had previously 
refused to provide treatment for other issues because he did 
not have an appointment with a medical care provider.  He 
stated that he had not known he had hemorrhoids prior to 
February 21, 2007.

Based upon the available evidence, the Board finds there was 
no prior VA authorization for the Veteran's private medical 
treatment on February 21, 2007, and that the treatment is not 
shown to have been provided as a result of a medical 
emergency.  Although the treatment at issue was provided by 
an emergency care provider, the probative evidence of record 
demonstrates the treatment was not for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  In fact, the 
emergency room report specifically noted that upon 
examination the Veteran was alert and in no apparent 
distress.  A rectal examination revealed internal 
hemorrhoids, but no active bleeding.  The Board notes that a 
review of public records also reveals that February 21, 2007, 
was a Wednesday and it is likely that the Sacco VA Outpatient 
Treatment Center was open and available on that date.  In any 
event, the record indicates that while the VA Community Based 
Outpatient Clinics are not set up to provide emergent care, 
the VA Medical Center in Togus has an emergency room that is 
open 24 hours a day.  See VA letter to Veteran dated June 5, 
2007.  The Board further finds that the Veteran's statements 
as to the severity of his symptoms are inconsistent with the 
objective medical findings noted by the private emergency 
room physician.  That evidence indicates the Veteran was in 
no apparent distress.  That report and the June 2007 VA 
medical opinion are persuasive in this case.  Therefore, the 
appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.




ORDER

Entitlement to payment or reimbursement for unauthorized 
private medical treatment incurred on February 21, 2007, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


